Exhibit 10.3

 

BILL OF SALE

 

Seller, ALTRIA CORPORATE SERVICES, INC. (formerly known as Philip Morris
Management Corp.), a New York corporation, in consideration of Six Million
Dollars ($6,000,000.00), receipt whereof is hereby acknowledged, does hereby
sell, assign, transfer and set over to Buyer, KRAFT FOODS GLOBAL, INC., a
Delaware corporation, the personal property described on Exhibit A, attached
hereto and incorporated herein by reference, which personal property is located
on or related to operations at the premises commonly known as Suites 350 and 400
in the Century Building located at 84 N.E. Loop 410, San Antonio, Texas 78216.

 

Seller hereby represents and warrants to Buyer that said personal property is
free and clear of all liens, charges and encumbrances under or through Seller,
and that Seller has full right, power and authority to sell said personal
property and to make this bill of sale.  All warranties of quality, fitness, and
merchantability are hereby excluded and said personal property is hereby sold AS
IS and WHERE IS.

 

IN WITNESS WHEREOF, Seller has signed and sealed this bill of sale this 24th day
of May, 2006.

 

 

ALTRIA CORPORATE SERVICES, INC. (formerly
known as Philip Morris Management Corp.), a New
York corporation

 

 

 

By:

/s/ Samuel L. Nickols

 

 

 

 

 

 

 

Name: Samuel L. Nickols

 

 

 

 

 

Title: Senior Director Facilities & Security

 

 

 

 

 

 

Subscribed and sworn to before me

 

 

this 24th day of

 

 

 

 

 

May, 2006.

 

 

 

 

 

 

 

 

/s/ Natorsha G. Yates

 

 

 

Notary Public

 

 

 

 

--------------------------------------------------------------------------------